Taloott, J.:
The defendant is sued as the maker of a promissory note, which he made, for value received, payable to the order of one Taylor & Graff. Taylor & Graff duly indorsed and transferred the note to the plaintiff. The note not being paid at maturity, the plaintiff charged it in account to Taylor & Graff, against whom the plaintiff had a further account, and brought an action against them on the entire claim, including the note, and recovered judgment for the full amount; but no part of the judgment has been paid, or in any manner satisfied. On these .facts the defendant seeks to defend this action, upon the ground that, by reason of the fact that the plaintiff recovered judgment upon it against Taylor & Graff, they became entitled to a return and retransfer of the note. This is a mistake. By the recovery of the judgment for the amount of the note against Taylor & Graff, although the demand against them as indorsers became merged in the judgment, the liability of the maker remained unaffected. By the indorsement and transfer of the note to the plaintiff, whether such transfer was in payment or only as security, the plaiutiff became entitled presumptively to all the security afforded by the note, not only as against the indorsers, but as against the maker, and the recovery of judgment against the indorsers, without any satisfaction, did not operate* either at law or in equity, as a retransfer of the note to Taylor & Graff, the indorsers, any more than though the action had been brought against them upon the note alone; and the plaintiff can still have recourse against, the maker to recover the amount of him.
The judgment is correct and must be affirmed.
Present — BaeNAed, P. J., TappeN and Taloott, JIT.
Judgment affirmed, with costs.